TIKCRO TECHNOLOGIES LTD. NOTICE OF 2 Notice is hereby given that the 2011 Annual Meeting of Shareholders (the “Meeting”) of Tikcro Technologies Ltd. (the “Company” or “Tikcro”) will be held on Thursday, December 29, 2011 at 3:00 p.m. (Israel time), at the offices of the Company, 126 Yigal Allon Street, Tel Aviv, Israel. The agenda of the Meeting will be as follows: election of Eric Paneth and Izhak Tamir to our Board of Directors; reappointment of Kost Forer, Gabbay and Kasierer, a member of Ernst & Young, as our independent auditors; approval of amendments to the Company’s Articles of Association; approval of a form of amended indemnification letter in favor of directors; and consideration of our financial statements. Shareholders of record on November 29, 2011 are entitled to notice of, and to vote at, the Meeting. All shareholders are cordially invited to attend the Meeting in person. Shareholders who are unable to attend the Meeting in person are requested to complete, date and sign the enclosed form of proxy and to return it promptly in the pre-addressed envelope provided. No postage is required if mailed in the United States. Shareholders who attend the Meeting may revoke their proxies and vote their shares in person. Joint holders of shares should take note that, pursuant to Article 32(d) of the Articles of Association of the Company, the vote of the senior holder of the joint shares who tenders a vote, in person or by proxy, will be accepted to the exclusion of the vote(s) of the other joint holder(s).For this purpose seniority will be determined by the order in which the names stand in the Company’s Register of Members. By Order of the Board of Directors, Izhak Tamir Chairman of the Board Dated:November 28, 2011 TIKCRO TECHNOLOGIES LTD. PROXY STATEMENT This Proxy Statement is furnished to the holders of Ordinary Shares, no par value (the “Ordinary Shares”), of Tikcro Technologies Ltd. (“Tikcro” or the “Company”) in connection with the solicitation by the Board of Directors of proxies for use at the 2011 Annual Meeting of Shareholders (the “Meeting”), or at any adjournment thereof, pursuant to the accompanying Notice of 2011 Annual Meeting of Shareholders.The Meeting will be held on Thursday, December 29, 2011 at 3:00 p.m. (Israel time), at the offices of the Company, 126 Yigal Allon Street, Tel Aviv, Israel. The agenda of the Meeting will be as follows: election of Eric Paneth and Izhak Tamir to our Board of Directors; reappointment of Kost Forer, Gabbay and Kasierer, a member of Ernst & Young, as our independent auditors; approval of amendments to the Company’s Articles of Association; approval of a form of amended indemnification letter in favor of directors; and consideration of our financial statements. We are not aware of any other matters that will come before the Meeting. If any other matters properly come before the Meeting, the persons designated as proxies intend to vote in accordance with their judgment on such matters. A form of proxy for use at the Meeting and a return envelope for the proxy are enclosed.Shareholders may revoke the authority granted by their execution of proxies at any time before the exercise thereof by filing with the Company a written notice of revocation or duly executed proxy bearing a later date, or by voting in person at the Meeting. Unless otherwise indicated on the form of proxy, shares represented by any proxy in the enclosed form, if the proxy is properly executed and received by the Company not less than 72 hours prior to the time fixed for the Meeting, will be voted in favor of all the matters to be presented to the Meeting, as described above. On all matters considered at the Meeting, abstentions and broker non-votes will be treated as neither a vote “for” nor “against” the matter, although they will be counted in determining whether a quorum is present. Proxies for use at the Meeting are being solicited by our Board of Directors. Only shareholders of record on November 29, 2011 will be entitled to vote at the Meeting. Proxies are being mailed to U.S. shareholders whose names appear in the records of the Company as of the record date, and will be solicited chiefly by mail.However, certain of our officers, directors, employees and agents, none of whom will receive additional compensation therefor, may solicit proxies by telephone, telegram or other personal contact.We will bear the cost for the solicitation of the proxies, including postage, printing and handling, and will reimburse the reasonable expenses of brokerage firms and others for forwarding material to beneficial owners of shares. On November 24, 2011, 8,648,861 Ordinary Shares were outstanding. Each of which is entitled to one vote upon each of the matters to be presented at the Meeting. Two or more shareholders conferring in the aggregate 25% of the outstanding Ordinary Shares, present in person or by proxy and entitled to vote, will constitute a quorum at the Meeting. OWNERSHIP OF ORDINARY SHARES The following table sets forth certain information regarding the beneficial ownership of our ordinary shares as of October 31, 2011 (unless otherwise specified), by each person who is known to own beneficially more than 5% of the outstanding ordinary shares.The voting rights of all major shareholders are the same as for all other shareholders. Identity of Person or Group Amount Owned Percent of Class(1) Steven N. Bronson(2) 1,198,755 13.9% Eric Paneth 1,156,602 13.4% Izhak Tamir 1,061,701 12.3% Aviv Boim(3) 635,287 7.3% Based on 8,648,861 ordinary shares outstanding on June 20, 2011. Based on a Schedule 13D/A filed February 19, 2010. Includes 13,989 restricted shares issued under the 2003 Plan. Item 1 – Election of Directors Our directors, other than external directors, are elected at each annual meeting of shareholders. At the Meeting, shareholders will be asked to re-elect Eric Paneth and Izhak Tamir to our Board of Directors. A brief biography of each nominee is set forth below: Eric Paneth has served as one of our Directors since January 2000 and formerly served as our Chief Executive Officer from November 2008 to October 2010. Mr. Paneth has also served as Chief Executive Officer of Orckit Communications Ltd. since it was co-founded by him and by Mr. Tamir in 1990 and as the Chairman of the Board of Directors of Orckit Communications Ltd. from 1990 to July 2008.From 1975 until 1983, Mr. Paneth was a senior engineer in the Israeli Government, and from 1985 to 1990, he was a technical department head in the Israeli Government.From 1983 until 1985, he was employed by Linkabit Inc. in San Diego,
